[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                             _____________                         FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-16801                ELEVENTH CIRCUIT
                                                                 May 18, 2006
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                               _____________                      CLERK

                      D.C. Docket No. 04-81184-CV-WPD

CHRISTOPHER’S CREATIVE DESIGN, INC.,
a.k.a Christopher’s Christmas Party Gifts & Antiques,
CHRISTOPHER JAMES,


                                                  Plaintiffs-Appellants,

                                     versus


VILLAGE OF NORTH PALM BEACH,

                                                  Defendant-Appellee.

                                 ____________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                                ____________

                                (May 18, 2006)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      This is an appeal from a final judgment and order granting summary

judgment in favor of the Village of North Palm Beach. The district court held that

plaintiff failed to show the essential element of its claim under 42 U.S.C. §

2000cc, the Religious Land Use and Institutionalized Persons Act, that the sign

ordinance of the Village of North Palm Beach was a substantial burden on its

exercise of religious rights. Finding no reversible error in this holding, the

judgment is due to be affirmed.

      AFFIRMED.




                                          2